The Court
took time to consider the question; and the next morning said that this court must have a power to sell the subject of litigation, whenever such a measure becomes necessary to preserve the interests of the parties; and that this must rest on the same foundation of general right, as the like power'in the maritime courts, with respect to vessels.
But in this case, the vessel has sailed under the direction of a receiver for two years, and must be fitted out for another season, or lie useless; and it is highly inconvenient and unfit, that such operations should be conducted under the direction of . this court, for so long a time.
Without" entering therefore, into the other questions discus*117sed by the parties, the court thought this to be a case, where it was indispensable to direct a sale.
Order accordingly.